Citation Nr: 1242226	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-42 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety, to include as secondary to service-connected disability.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was originally denied in an August 1976 rating decision because the diagnosed spondylolisthesis with spondylolysis was determined to be a constitutional or developmental abnormality and there was no evidence that it had been aggravated by his service or of any other back injury in service.  The Veteran was notified of the determination and of his appellate rights but did not initiate an appeal of the adverse determination.

2.  The evidence received since the August 1976 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

3.  Competent evidence of record etiologically links the Veteran's currently diagnosed degenerative back disease and herniated disc disease to his service.

4.  Competent evidence of record etiologically links the Veteran's currently diagnosed major depressive disorder and generalized anxiety disorder, to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2012).

2.  The Veteran's degenerative back disease and herniated disc disease were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  The Veteran's currently diagnosed major depressive disorder and generalized anxiety disorder are the result of his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veteran's claims with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of these issues, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to service connection for a low back disability which was originally denied by an August 1976 rating decision on the basis that his diagnosed spondylolisthesis with spondylolysis was considered a congenital or developmental defect that was not subject to service connection and that it had not been aggravated by his service.  The Veteran did not appeal the rating decision.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  No pertinent evidence was received within one year of the determination and thus the August 1976 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

At the time of the August 1976 rating decision, the record relevantly contained the Veteran's service treatment records indicating no relevant findings or treatment.  However, his November 1975 medical history report shows he complained of having strained his back in 1972 and that he still had some pain with heavy lifting.  However, the accompanying separation examination indicates that a clinical evaluation of the spine was normal.  Also of record was a June 1976 VA examination report showing the Veteran had a diagnosis of spondylolisthesis of level L5-S1, with grade I spondylolysis.  

The evidence associated with the claims files subsequent to the August 1976 rating decision includes an April 2009 written statement from the Veteran's wife, a physician, stating that he had back problems that predated their relationship and that he had records that substantiated that he reported his back problems prior to his discharge from service.  She notes that he gave a history of having injured his back while loading and unloading trucks in service and opined that an initial injury such as this could lead to chronic back problems with discs impinging on nerves.  His ex-wife also submitted a written statement dated in April 2009, indicating that she was engaged to the Veteran in 1971 when he injured his back lifting a heavy object while stationed at McGuire Air Force Base.  They later married and she states that his back pain persisted afterwards.  During his September 2012 video conference Board hearing, the Veteran testified that he had several back injuries in service and received pain medication for his complaints but did not receive treatment.  He further sought treatment right after his discharge and he felt that he has continued to experience low back symptoms since his discharge from service.  Also added to the record is a September 2012 letter from a private physician opining that the Veteran's chronic back problems were most likely a result of his original back injury in service.  After reviewing the Veteran's records and his diagnostic test results, the physician opined that the Veteran's degenerative back disease and herniated discs were consistent with his previous military service injuries.  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, supra.  

The written statements from the Veteran's wife and ex-wife, as well as his testimony and written statements, and the letter from a private physician are certainly new, in that they were not previously of record.  Further, the statements, testimony and medical opinion are all evidence indicating that the Veteran's current back disability had its initial onset in service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  Therefore, the submitted written statements, testimony and medical opinion raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim.  

As the Board has determined that new and material evidence sufficient to reopen the previously denied claim has been received, the Board must now address the de novo issue of entitlement to service connection for a low back disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that his currently diagnosed degenerative back disease and herniated discs either had their initial onset in service or are etiologically related to an initial back injury therein.  

Considering all the competent evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for a low back disability, diagnosed as degenerative back disease and herniated discs, is warranted.  As outlined above, the Veteran's service treatment records, while showing no treatment for any back complaints in service, do show that he reported having strained his back in 1971 and having some ongoing pain with heavy lifting during his November 1975 separation examination.  He filed his initial claim for service connection for a back disability a few days after his discharge in February 1976, and a June 1976 VA examination report shows he was diagnosed with spondylolisthesis of level L5-S1 with Grade I spondylolysis.  Although the Veteran has testified that he continued to seek treatment for back complaints since his discharge, the evidence of record shows treatment as early as December 1988, when he gave a 3-week history of right hip and radiating leg pain.  The diagnosis was right S1 radiculopathy secondary to ruptured discs.  Subsequent treatment records indicate he underwent back surgeries in 2005 and 2006.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he first injured his back in service and that his back symptoms have continued after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Indeed, the available service treatment records and post-service treatment records either support his contentions or do not contradict them.  Moreover, the Veteran's ex-wife's written statement indicates that he injured his back during their engagement and that he continued to experience back symptoms after his discharge.  

As noted above, the medical evidence following the Veteran's discharge shows that he was diagnosed with spondylolisthesis and spondylolysis within months of his discharge and that he continued to experience low back symptoms.  Moreover, the Board finds the April 2009 medical opinion of the Veteran's wife, a physician, and the September 2012 private physician's opinion, to be sufficient medical evidence of a link between the Veteran's in-service low back injury and his currently diagnosed degenerative back disease and herniated discs.  There is no evidence of any intercurrent injury or disease and there is no medical opinion of record contradicting the proffered opinions.  Thus, any doubt in this instance should be resolved in the Veteran's favor.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for degenerative back disease and herniated discs.

With regard to his claim for service connection for a psychiatric disorder, currently diagnosed as major depressive disorder and generalized anxiety disorder, the Veteran contends that he initially experienced symptoms of depression and anxiety during service that were related to his back symptoms.  Alternatively, he contends that his currently diagnosed depression and generalized anxiety disorders are either the proximate result of his low back disability, determined to be service connected in this decision, or that his back disability aggravates his psychiatric disorder.  

In addition to the above-cited statutes and regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

Considering all the competent evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for his diagnosed psychiatric disorder is warranted.  Initially, the Veteran's service treatment records show no complaints, findings, treatment or diagnoses for any psychiatric disorder.  However, his November 1975 medical history report indicates that he averred that he had problems with depression or excessive worry.  The report further noted that he was worried about his future, and the accompanying discharge medical examination report indicates that a psychiatric evaluation was normal.  The evidence of record shows no further complaints, findings, treatment or diagnoses for any psychiatric disorder until December 2008, 32-years after his discharge from service.  However, a December 2009 letter from the Veteran's treating psychiatrist indicates that his diagnosed major depressive disorder and generalized anxiety disorder are largely related to his chronic back pain which has significantly impacted his lifestyle.  The examiner opines that the Veteran's pain issues and subsequent change in lifestyle have seriously impacted his overall sense of well being and contributed to his ongoing anxiety.  

Although there is insufficient evidence of record to grant the Veteran's claim on a direct basis, with resolution of doubt in his favor, the Board finds that service connection for the Veteran's diagnosed psychiatric disorder is warranted.  The Board finds the December 2009 private psychiatrist's opinion sufficient medical evidence of a link between the Veteran's current psychiatric disorder and his service-connected low back disability, opining that the Veteran's chronic pain associated with his low back disability contributes to his ongoing anxiety.  There is no medical opinion of record contradicting the treating psychiatrist's opinion.  Thus, any doubt in this instance should be resolved in the Veteran's favor.  Therefore, the Board concludes that service connection for a psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, is warranted.


ORDER

New and material evidence having been received, the claim for serve connection for a low back disability, to include diagnosed degenerative back disease and herniated discs, is reopened and service connection for diagnosed degenerative back disease and herniated discs is granted.

Service connection for a psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, is granted.


REMAND

As the preceding decision has granted service connection for degenerative back disease and herniated discs, and for a psychiatric disorder, the RO must implement the Board's favorable action, which will impact the Veteran's claim for TDIU.  As such, the issues are inextricably intertwined with the TDIU claim currently on appeal.  For this reason, the issues must be resolved prior to resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO must issue a rating decision that effectuates the Board's grant herein of service connection for degenerative back disease and herniated discs and for a psychiatric disorder to include depression and generalized anxiety, including the assignment of initial evaluations for these conditions.

2.  After conducting any additional development deemed necessary, VA should readjudicate the issue of TDIU, considering all the evidence of record.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


